Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 1 of 10
        Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 2 of 10



a producer, procurer, and seller of coal, and one of Plaintiff’s coal suppliers. Id. ¶¶ 26–27.

Plaintiff alleges that Southern Coal repeatedly breached its agreements with Plaintiff by failing

to deliver the quantity of coal specified in the contracts and by delivering coal that does not meet

quality specifications. Id. ¶ 5; see also ¶¶ 6–9, 45–81. Exhibit 2 of the original supply

agreement sets forth monetary penalties for nonconforming coal and Plaintiff claims that more

than $1,200,000 is due under that provision. See id. ¶¶ 9, 78, 81; see also Exhibit 2, ECF No.

38-1.

         Plaintiff alleges that all the Defendant companies are owned by members of the Justice

family, including Jim Justice, the Governor of West Virginia, and his son Jay Justice.

SAC ¶¶ 83, 88–89; see also Def. Mem. at 2. Plaintiff claims that Southern Coal is an

undercapitalized sister entity to, or a subsidiary of, the Justice Parties, “which exert complete

dominion and control over and therefore operate over Southern Coal as its instrumentalities and

alter egos.” SAC ¶ 82. According to Plaintiff, Southern Coal was undercapitalized in part

because the Justice Parties “siphon[ed] money from Southern Coal,” leaving it “unable to

perform its contractual obligations,” and rendering Southern Coal “judgment-proof.” Id. ¶ 209.

Plaintiff also alleges that the Justice Parties and Southern Coal share an overlap of officers,

directors, office locations, employees, and computer systems. Id. ¶¶ 89, 156, 161–162, 167, 181,

186, 196–197.

         The Justice Parties now move to dismiss the SAC for failure to state a claim and lack of

personal jurisdiction. ECF No. 145.




                                                  2
         Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 3 of 10



                                           DISCUSSION

    I.       Legal Standard

             A. Failure to State a Claim

          To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient factual

allegations in the complaint that, accepted as true, “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007) (internal quotation marks omitted)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

          A plaintiff is not required to provide “detailed factual allegations” in the complaint, but

must assert “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. Ultimately, the facts pleaded in the

complaint “must be enough to raise a right to relief above the speculative level.” Id. A court

must accept the factual allegations in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). “[T]he

purpose of Federal Rule of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the

formal sufficiency of the plaintiff’s statement of a claim for relief without resolving a contest

regarding its substantive merits.” Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal

quotation marks and citation omitted).

             B. Personal Jurisdiction

          Alter ego entities are a single entity for purposes of personal jurisdiction, which means

that a defendant’s alter egos are subject to personal jurisdiction if the court already has personal

jurisdiction over the defendant. See Transfield ER Cape Ltd. v. Indus. Carriers, Inc., 571 F.3d

221, 224 (2d Cir. 2009). Because the substantive claims bear on whether the Court has personal
                                                    3
     Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 4 of 10



jurisdiction over the Justice Parties, the Court first addresses the sufficiency of Plaintiff’s claim

that the Justice Parties are alter egos of Southern Coal.

   II.      Analysis

            A. Extrinsic Evidence

         In deciding a motion to dismiss, a court “may consider any written instrument attached to

the complaint as an exhibit or incorporated in the complaint by reference, as well as documents

upon which the complaint relies and which are integral to the complaint.” Subaru Distributors

Corp. v. Subaru of Am., Inc., 425 F.3d 119, 122 (2d Cir. 2005); see also DoubleLine Capital LP

v. Odebrecht Fin., Ltd., 323 F. Supp.3d 393, 457 (S.D.N.Y. 2018) (refusing to consider

deposition testimony cited in motion to dismiss because the testimony was not integral to the

second amended complaint). “A document is integral to the complaint where the complaint

relies heavily upon its terms and effect.” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016)

(internal quotation marks and citation omitted).

         Significant portions of the Justice Parties’ motion to dismiss rely on extrinsic evidence

not relevant to the SAC. For example, the motion to dismiss dedicates seven pages to the expert

report of Aaron Heighton, see Def. Mem. at 15–22, a report created five months after the SAC

was filed, see id. at 15. Obviously, the report is neither a document “upon which the complaint

relies,” nor “integral” to the SAC, and, therefore, will not be considered by the Court. Subaru,

425 F.3d at 122. Likewise, the Court will not consider the multiple citations to the deposition of

Stephen Ball, as his deposition took place two months after the SAC was filed. See Def. Mem. at

9; see also Subaru, 425 F.3d at 122; DoubleLine, 323 F. Supp.3d at 457.

            B. Choice of Law

         Because this Court’s subject matter jurisdiction is grounded on diversity between the

parties, the Court first determines the body of substantive law that applies to Plaintiff’s alter ego
                                                   4
     Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 5 of 10



claims. See Booking v. Gen. Star Mgmt. Co., 254 F.3d 414, 419 (2d Cir. 2001). “The state law

to be applied is determined by the choice of law principles of the forum state.” Kalb, Voorhis &

Co. v. Am. Fin. Corp., 8 F.3d 130, 132 (2d Cir. 1993). New York’s choice of law rules provide

that “the law of the state of incorporation determines when the corporate form will be

disregarded and liability will be imposed on shareholders.” Taizhou Zhongneng Imp. & Exp.

Co., Ltd v. Koutsobinas, 509 F. App’x 54, 57 n.2 (2d Cir. 2013) (internal quotation marks and

citation omitted). Because Southern Coal was incorporated in Delaware, SAC ¶ 1, Delaware law

controls in evaluating Plaintiff’s alter ego claims.

           C. Alter Ego Allegations

       In determining whether to treat separate legal entities as alter egos, two questions must be

considered: “(1) whether the entities in question operated as a single economic entity, and (2)

whether there was an overall element of injustice or unfairness.” NetJets Aviation, Inc. v. LHC

Commc’ns, LLC, 537 F.3d 168, 177 (2d Cir. 2008) (citing Fletcher v. Atex, Inc., 68 F.3d 1451,

1457 (2d Cir. 1995) (applying Delaware law)). Defendant argues that Plaintiff’s complaint fails

to meet both prongs. Def. Mem. at 3. The Court disagrees.

                  i.   Single Economic Entity

       To satisfy the first prong, a plaintiff must allege more than “mere domination and

control” of the subordinate entity—it must allege “exclusive domination and control” such that

the subordinate entity “no longer has legal or independent significance of its own.” Nat’l Gear

& Piston, Inc. v. Cummins Power Sys., LLC, 975 F. Supp. 2d 392, 402 (S.D.N.Y. 2013) (internal

quotation marks, citations, and alterations omitted). In evaluating whether there is “exclusive

domination and control,” courts consider the following factors:

       whether the corporation was adequately capitalized for the corporate undertaking;
       whether the corporation was solvent; whether dividends were paid, corporate

                                                  5
     Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 6 of 10



       records kept, officers and directors functioned properly, and other corporate
       formalities were observed; whether the dominant shareholder siphoned corporate
       funds; and whether, in general, the corporation simply functioned as a facade for
       the dominant shareholder.

Id. at 403 (citation omitted). A plaintiff need not allege all of these factors—only “some

combination.” NetJets, 537 F.3d at 177 (internal quotation marks and citation omitted);

see also Nat’l Gear, 975 F. Supp. 2d at 403 (“[A] [p]laintiff may survive a motion to

dismiss by pleading other relevant allegations regarding the parent’s complete

domination.”).

       The SAC sets forth specific allegations supporting the assertion that Southern

Coal was undercapitalized and that its funds were siphoned off, further contributing to

undercapitalization: an inability to fund its contractual obligations; mingling of funds;

and an overlap of officers, directors, office locations, and employees of Southern Coal

and the Justice Parties. See, e.g., SAC ¶¶ 89, 156, 161–162, 167, 181, 186, 196–197. For

example, Plaintiff alleges that Bluestone Resources, Inc. issued Plaintiff invoices in 2016

for coal that was delivered under Plaintiff’s agreement with Southern Coal. Id. ¶ 167.

One invoice directed Plaintiff to remit payment to a bank account in the name of

“Bluestone Energy Sales Corporation,” one of the Justice Parties. Id. The business

address listed on the invoice for Bluestone Energy Sales Corporation is the same as the

principal place of business of Southern Coal. Id. Moreover, Plaintiff alleges that the

information systems used by Southern Coal and the Justice Parties is the same, as

Southern Coal employees had Bluestone and Justice Corporation email addresses and

email signatures. Id. ¶¶ 156, 161–162.

       These facts sufficiently allege that the Justice Parties did not treat Southern Coal “as a

distinct economic entity.” NetJets, 537 F.3d at 177 (internal quotation marks and citation

                                                 6
     Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 7 of 10



omitted). The Justice Parties argue that Plaintiff misconstrues “how affiliated entities operate in

the coal industry.” Def. Mem. at 2–3. In other words, the Justice Parties contend that they are

not alter egos of Southern Coal because such arrangements are typical in the coal industry. See

id. The Court is not persuaded. That other entities in the coal industry intertwine corporate

structures does not mean that such entities are not operating as alter egos or that the Justice

Parties are not operating as alter egos here. Moreover, the Justice Parties have not provided legal

authority to justify their “everyone is doing it” defense to alter ego liability. Even if the Justice

Parties are correct in stating that such conduct is typical in the coal industry, the Court must

accept the factual allegations in the complaint as true, and draw all reasonable inferences in favor

of Plaintiff, not Defendants. See Chambers, 282 F.3d at 152. Accepting Plaintiff’s allegations

that Southern Coal (1) was undercapitalized, (2) had its funds siphoned off by the Justice Parties,

and (3) shared a significant number of management personnel with the Justice Parties, as true,

the Court finds that Plaintiff has plausibly alleged, “a combination of factors” that Southern Coal

and the Justice Parties operated as single economic entity. See NetJets, 537 F.3d at 177.

                 ii.   Injustice or Unfairness

       The second question the Court considers in determining whether to treat separate legal

entities as alter egos is whether there is an overall element of injustice or unfairness. NetJets,

537 F.3d at 177 (“[C]ourts look behind the corporate curtain generally where the facts indicate

that the corporate entity has been or is being used by those in control . . . to promote injustice.”

(internal quotation marks, alteration, and citation omitted)). A plaintiff “need not prove that the

corporation was created with fraud or unfairness in mind,” rather, it “is sufficient to prove that it

was so used.” Id. at 177.




                                                   7
      Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 8 of 10



        Allegations of undercapitalization and siphoning of funds are sufficient to satisfy the

“injustice or unfairness” element. See, e.g., id. at 183 (holding that factfinder could infer

payments to corporation were mischaracterized as loans in order to mask illegal withdrawals,

“and could thereby properly find fraud or an unfair siphoning” of assets); McBeth v. Porges, 171

F. Supp. 3d 216, 234 (S.D.N.Y. 2016) (holding that allegation that defendant was grossly under-

capitalized, meaning that it lacked sufficient capital to cover its own reasonably anticipated

expenses, among other allegations, was sufficient to allege that defendant and related business

entities operated as a single entity); De Sole v. Knoedler Gallery, LLC, 139 F. Supp. 3d 618, 669

(S.D.N.Y. 2015) (reasonable jury could find an overall element of injustice or unfairness based

on evidence that one corporation siphoned millions of dollars from another); TradeWinds

Airlines, Inc. v. Soros, No. 08 Civ. 5901, 2012 WL 983575 (S.D.N.Y. Mar. 22, 2012) (holding

that allegation that defendants “siphoned funds from” corporation “and thus improperly left it

undercapitalized” was sufficient to show fundamental injustice); Soroof Trading Dev. Co. v. GE

Microgen, Inc., 283 F.R.D. 142, 151–52 (S.D.N.Y. 2012) (holding that allegation that defendants

siphoned funds indicated that they operated as an economic entity and also “provide the requisite

element of . . . inequity”).

        Plaintiff has sufficiently alleged that Southern Coal was undercapitalized because funds

were drained off by and to the Justice Parties. SAC ¶¶ 100–147. For example, Plaintiff alleges

that millions of dollars that Plaintiff paid Southern Coal were immediately transferred to the

Justice Parties upon receipt. Id. ¶ 94. The Justice Parties argue that there is no element of

injustice or unfairness because Southern Coal actually delivered coal pursuant to the purchasing

agreements. Def. Mem. at 13. They contend that notwithstanding impediments faced by

Southern Coal in effectuating full performance, Southern Coal attempts to “make it work” serve


                                                  8
      Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 9 of 10



as “a testament to [Southern Coal’s] good faith.” Id. The fact remains, however, that Plaintiff

has alleged that Southern Coal did not deliver the quantity or quality of coal it was obligated to

provide, and that it transferred its available funds to the Justice Parties, leaving it “unable to

perform its contractual obligations,” and rendering it “judgment-proof,” SAC ¶ 209; an

allegation that the Court must accept as true for the purposes of resolving this motion to dismiss.

See Chambers, 282 F.3d at 152. These facts plausibly allege an overall element of unfairness

and injustice. See NetJets, 537 F.3d at 183.

        Accordingly, the Justice Parties’ motion to dismiss for failing to plausibly plead alter ego

claims is DENIED.

            D. Personal Jurisdiction

        “In general, alter-egos are treated as one entity for jurisdictional purposes.” Transfield,

571 F.3d at 224 (internal quotation marks and citation omitted). Where a plaintiff can establish

its alter ego claims, the alter ego entities are subject to the Court’s personal jurisdiction by way

of the defendant being subject to personal jurisdiction. See Essar Steel Algoma Inc. v. S. Coal

Sales Corp., No. 17 Misc. 360, 2018 WL 6332900, at *5 (S.D.N.Y. Oct. 29, 2018); see also

Cardell Fin. Corp. v. Suchodolski Assocs., Inc., No. 09 Civ. 6148, 2012 WL 12932049, at *14

(S.D.N.Y. July 17, 2012), report and recommendation adopted, 896 F. Supp. 2d 320 (S.D.N.Y.

2012) (exercising personal jurisdiction over a defendant because it was the alter ego of party that

consented to personal jurisdiction in New York). Moreover, the “standard for piercing the

corporate veil for purposes of personal jurisdiction . . . is a less stringent one” than the standard

for imposing liability. Cardell Fin. Corp., 2012 WL 12932049, at *14 (internal quotation marks

and citation omitted); see also Bank of Am. v. Apollo Enter. Sols., LLC, No. 10 Civ. 5707, 2010

WL 4323273, at *12 (S.D.N.Y. Nov. 1, 2010) (noting that courts apply a “less onerous standard”


                                                   9
     Case 1:17-mc-00360-AT-RWL Document 170 Filed 05/18/20 Page 10 of 10



when evaluating personal jurisdiction under an alter ego theory than the standard required for

piercing the corporate veil for liability purposes (internal quotation marks omitted)).

       Defendant contends that the SAC does not “contain any factual basis for the Court’s

exercise of personal jurisdiction over” the Justice Parties. Def. Mem. at 22. The Court

disagrees. Because Southern Coal consented to personal jurisdiction in New York by executing

the coal supply agreement, see, e.g., id.; ECF No. 38-1 §11.6; Pl. Opp. at 10, ECF No. 153, the

Justice Parties, as alter egos, are also subject to the Court’s personal jurisdiction. See Transfield,

571 F.3d at 224.

                                         CONCLUSION

       For the foregoing reasons, the Justice Parties’ motion to dismiss the SAC is DENIED.

The parties shall appear for a case management conference on June 8, 2020, at 11:00 a.m. By

June 1, 2020, the parties shall submit their joint status report. See ECF No. 29 ¶ 16.


       The Clerk of Court is directed to terminate the motion at ECF No. 145.

       SO ORDERED.


Dated: May 18, 2020
       New York, New York




                                                  10
